ACCEPTED
                                                                                                       01-15-00337-CR
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                12/28/2015 11:16:00 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK
                                      No.01-15-00337-CR



                                         Court of Appeals                           FILED IN
                                  First Supreme Judicial District            1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                            12/28/2015 11:16:00 AM
                                                                             CHRISTOPHER A. PRINE
                                                                                     Clerk
                               MATTHEW JACOB CONTRERAS


                                                V.


                                          State of Texas




                               Appeal from the 208th District Court
                                    of Harris County, Texas
                                       Cause Nos. 1371344




             APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                          IN WHICH TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:


       Comes now, the Appellant, pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure,

and files this motion for an extension in which to file Appellant's Brief, and as grounds therefore,

presents the following:

       1.      That, MATTHEW JACOB CONTRERAS, Appellant, was convicted in the 208th

District Court of Harris County, Texas in Cause No. 1371344.

       2.      The Appellant was sentenced on 3/23/15.

       3.      Notice of Appeal was given by the Appellant on 4/14/15.

       4.      Appellant's Counsel was appointed on 3/23/15.

       5.      The Appellant's brief is due to be filed on 12/30/15.

       6.      Appellant's counsel has an active criminal defense trial practice and
averages three court appearances in either Harris County District or County courts per morning.

       7.      Appellant's counsel also has an active Criminal defense appellate practice

and is working on the following appeals and post conviction matters:

               a. The State of Texas vs. Marque Coleman
               b.   The State of Texas vs. Darius Brown
               c. The State of Texas vs. Anthony Alegria
               d. The State of Texas vs. Ronald Perry
               e. In re: Darryl Carter




       This request for extension is not for delay but for the reason that Appellant's counsel may

adequately discharge his responsibilities to Appellant and that justice may be done.

       WHEREFORE, Appellant prays that the Court will grant an extension until January 30,2016.



                                      Respectfully submitted,

                                      EASTERLING & EASTERLING, P.C.




                                             DANNY K. EASTERLING
                                             Texas Bar Card No. 06362100
                                             1018 Preston, Sixth Floor
                                             Houston, TX 77002-1877
                                             Telephone 713/228-4441
                                             Telecopier 713/228-4072
                                             Attorneys for Appellant
                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy ol" Appellant's Motion For Extension of Time
in Which to file Appellant's Brief has been forwarded to the Assistant Criminal District Attorney of
Harris County listed below on this the 2* dav of      C^-^-C. •        2015.

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6,h Floor
Houston. Texas 77002



                                                DANNY K.




                                             VERIFICATION


    BEFORE ME THE UNDERSIGNED AUTHORITY on this day personally appeared
DANNY K. EASTERLING. who being duly sworn, deposed and said that the allegation of facts
contained in the foregoing Appellant's Motion For Extension ofTime In Which To File Appellant's
Brief are true and correct.




                                                DANNY K.



               SUBSCRIBED AND SWORN TO BEFORE ME on this the (9fc)Mdav                           of
   X2l^*AlA\}>^-. 2015, Notary Public in and for Harris County. Texas.



   i££j£S?% Moio'v P'jOIic. S'a'e of Te«os      NOTARY PUBLIC, STATE OF TEXAS
                   Mv Commission E«D"es
     '"•••••••''
                       July 20. 2018